Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claims 1,11 are amended
Claims 1-20 are pending


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Applicant’s amendments are addressed by the newly cited art.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mueller US20030083936A1 in view of
Kowalchuk 20120053951 in view of
Nehra 20180276693

Regarding Claim 1, 
at the central clearing server,
receiving electronic data for an electronic payment account; in response to determining that the electronic payment account has a previous electronic ... data in a determined time period: communicating the previous electronic ... data to an account level aggregation server for aggregation of the previous electronic ... data…; communicating the previous electronic ... data to …  class aggregation server; 
Mueller is directed to a customer offer system using a genetic algorithm.  (Mueller, claim 5, “generating a base set of rules based on historical order information; creating new rules based on the base set of rules and additional historical information; and optimizing the new rules based on experience from orders.”)

in an analysis server, generating comprehensive ... and payment attributes analysis data for the electronic payment account from the aggregated previous electronic ... data; 
in a segmentation server, applying a segmentation algorithm to generate unique ... customer behavior segments based on the aggregated previous electronic ... data; in a profile server, creating segmentation profile model analysis based on the segmentation algorithm; storing the segmentation profile model analysis in a memory according to a predetermined format; at an artificial intelligence engine, continuing to refine the segmentation profile model analysis over time; in an application server, 
receiving ... purchase data via the electronic payment account, and, upon receiving the ... purchase data: applying the segmentation profile model analysis to  the received ... purchase data in real time during a ... purchase corresponding to the ... purchase data and to a ... customer, -

Mueller discloses a system may receive transaction data from a POS, and use the data and customer information to generate an upsell.   (Mueller, para 0055-56, “With reference to FIG. 6, in step 601, the process 600 starts. In step 602, the server 24 receives order information. For example, a customer may visit a QSR that employs the server 24, and place an order at one of the POS terminals 22 (e.g., an order for a hamburger and fries); and the POS terminal 22 may communicate the order information to the server 24. The order information may include, for example, the items ordered by the customer (e.g., a hamburger, fries, etc.) or any other information (e.g., the identity of the customer, the time of day, the day of the week, the month of the year, the outside temperature or any information relevant to offer generation). Note that order information may be received from one or more POS terminals and/or from any other source (e.g., via a PDA of a customer, via an e-mail from a customer, via a telephone call, etc.) and may be based on data stored within server 24 such as time of day, temperature, inventory or the like.  In step 603, the server 24 converts the order information into numerical values. For example, environmental information (e.g., time of day, day of week, month of year, customer identity, cashier identity, etc.) and order item identifiers are each assigned a numeric value (see Appendix B). Thereafter, in step 604, based on the order information (e.g., using the numerical values associated with the order information as an input), the server 24 employs Markov and Bayesian principles to identify associations between ordered items and other items that may be sold to the customer. That is, the server 24 determines all items that may be offered to the customer based on the customer's order (and/or all actions that may be undertaken to offer items to the customer), and a “relevancy” of each item to the customer's order (e.g., a measure of whether the customer will accept an offer for the item). “;  “Further, the present invention can permit and enable other rules-based applications to become “self improving.” Various embodiments of the present invention can take advantage of a multitude of data sources and transform these data into genetic codes or ‘synthetic’ DNA. The DNA is then used within an artificial biological environment, which the embodiments of the present invention can replicate. For example, each transaction may be analogized to an individual (species) in a population. When transactions are proven successful under certain environmental conditions (e.g., particular cashier or customer, time of day, day of week, certain store configuration, whether the destination is drive through or dine in, customer demographics), embodiments of the present invention can “propagate” that success. By culling unsuccessful transactions from the synthetic ecosystem, embodiments of the present invention can help eliminate undesirable transactions. Conversely, embodiments of the present invention can encourage the propagation of successful transactions, which drives incremental performance improvements.  The following is an example of one embodiment of the present invention, offered for illustration only. RetailDNA offers a product referred to as the Digital Deal™, which dynamically generates suggestive sell offers that usually include some form of value proposition (or discount). Customers either accept the offer or they don't. By providing results data from the Digital Deal to the system described herein, overall customer accept rates and customer satisfaction may be improved. Each customer transaction (successful or not) can be translated into genetic strings or DNA. The transactions are measured as to their overall success ratings (success may be defined by subjectively according to any criteria) and includes (in this case), the percentage of customers accepting the deal and the value of the deal to the restaurant operator, and are propagated based upon these ratings. In this way, the system can exploit practices that are known to yield positive results according to various priorities.” (Mueller, para 0010-13)

Mueller does not explicitly disclose
assigning the received ... purchase data to one or more of the unique ... customer behavior seqments based on the application of the segmentation profile model analysis to the received ... purchase data, convert the  ... purchase data to a ... account score, the ... account score indicating how well the received ... purchase data fits the one or more of the unique ... customer behavior segments based on the application of the segmentation profile model analysis to the received ... purchase , 

Kowalchuk is directed to a system that provides offers to consumers based on fit with a customer segment.  (Kowalchuk, abstract).  (Id, para 0062, “According to various embodiments, the process may advance from block 74 to block 76, where the targeted list received at block 72 is re-ranked based on the respective likelihoods determined for each consumer at block 74. The re-ranking of the targeted list may be performed by the computing device 16, by the screening module 18, combinations thereof, etc. According to other embodiments, the re-ranking may be performed external to the system 10 (e.g., by the computer system 12). According to various embodiments, the re-ranking is performed by comparing the respective likelihoods determined for each consumer at block 74 to a threshold. The threshold may be predetermined, may vary by product, may vary by retailer, and may vary over time. According to other embodiments, the re-ranking is further performed by also comparing the respective likelihoods indicated in the targeted list received at block 72 (i.e., the likelihood that a given consumer will shop for a particular product) to a second threshold. The second threshold may be predetermined, may vary by product, and may vary over time.”)


compare the ... account score to previous ... account scores for previous ... purchases for other ... customers, the previous ... account scores the  for the one or more of the unique ... customer behavior segments and including a ... offer that was accepted by each of the other ... customers ; and 
Kowalchuk discloses validating whether the predicted scores (ie. over a  purchase threshold) resulted in improvement.  The examiner interprets this to be comparing scores.   (Kowalchuk, para 0051, “According to various embodiments, the validation module 52 is configured to perform the following actions: (1) apply the predictive algorithm to the larger portion of the database records to generate goodness-of fit scores for each subgroup member associated with the larger portion; (2) rank each subgroup member (e.g., from high to low) based on the goodness-of-fit score determined by the predictive algorithm; (3) divide the larger portion into a plurality of equal-sized groupings (e.g., ten groupings); (4) determine the percentage of subgroup members who share the attitudinal/behavioral profile being targeted; (5) determine the improvement (e.g., % lift) in identifying consumers with the target segment profile or traits that a client/brand is looking for; (6) repeat steps (1)-(5) using the smaller portion; and (7) compare the improvement for the larger portion with the improvement for the smaller portion.”)

at a response server associated with a merchant, using an application program interface (api) to access the ... account score, and determining if the ... account score is over a threshold indicating a  ... offer  would likely be successful for the ... purchase.
(Kowalchuk, para 0078, “Because the rankings determined at block 112 indicate, for each consumer listed in the database, the likelihood that the consumer will purchase a particular product, and because the screening module 58 determines, for each consumer on the list, the likelihood that a consumer will visit a particular retailer, it will be appreciated that following the completion of block 114, information is available which effectively indicates, for each consumer on the list, the likelihood that the consumer will purchase the particular product at the particular retailer.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Mueller with the segment of Kowalchuk with the motivation of predicting customer behavior. (Kowalchuk, background)



Mueller does not explicitly disclose
on an account level
Travel
aggregating the previous electronic travel data on a flight class level at the account level class aggregation server;

The examiner notes that Mueller discloses delivering targeted offers to customers based upon their purchases.  (See above).   Nehra is directed to a system for predicting demand of customer travel accommodations.  (Nehra, abstract).  Nehra discloses that customers’ purchased flights and consumer flight class information is stored.  (Nehra, para 0023, “The consumer database 9 contains profile data for each of a plurality of consumers, all of whom carry one or more corresponding payment cards. Optionally, this profile data may classify the consumers according to one or more demographic and/or financial characteristics of the consumers. The consumer profile data for each of the consumers may comprise at least one of: home location, average ticket size in previous bookings, previous types of visit, previous flight cabin class, previous travel purpose, previous accommodation type, lifestyle, occupation, hobbies, salary, age, gender, marital status and family size.”).  Flight class information could be aggregated in order to make demand predictions.  (Nehra, para 0033, “[0032] The travel addendum data may also be used to predict, or to improve the prediction of, the type and/or size accommodation each consumer may need. For example the method and class of travel may indicate the type of accommodation the consumer will require. A consumer with a business or first class ticket is more likely to require luxury accommodation than a consumer who has booked an economy airline ticket. A consumer who has booked a business class ticket is likely to be travelling for business purposes, and so is likely to be travelling alone or with only a small group of people. The most likely type and/or size of accommodation required by each of the consumers can thus be calculated and used to predict the accommodation demand for the corresponding type of accommodation in a given location at a future time.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Mueller and Kowalchuk with the flight class of Nehra with the motivation of making predictions of consumer behavior.  Id.

Regarding Claim 2, Mueller, Kowalkchuk and Nehra disclose the method of claim 1.  
wherein the central clearing server clears electronic transactions.
See prior art rejection of claim 1 regarding Mueller.  The examiner interprets deciding customer upsell offers to be clearing electronic transactions.

Regarding Claim 3, Mueller, Kowalkchuk and Nehra disclose the method of claim 2.  
wherein the electronic data comprises data to execute an electronic transaction involving a merchant and an electronic payment account of a consumer.
See prior art rejection of claim 1 regarding Mueller.  The examiner interprets customer transaction information captured at a POS to read on an electronic transaction involving electronic payment.


Regarding Claim 4, Mueller, Kowalkchuk and Nehra disclose the method of claim 1.  
wherein the account level class aggregation server stores data on a class level of ... electronically purchased by a consumer.
See prior art rejection of claim 1 regarding Nehra.

Regarding Claim 5, Mueller, Kowalkchuk and Nehra disclose the method of claim 1.  
wherein attributes comprises elements and levels of the elements in the electronic transaction.
See prior art rejection of claim 1 regarding Nehra.

Regarding Claim 6, Mueller, Kowalkchuk and Nehra disclose the method of claim 1.  
wherein the segmentation algorithm analyzes data and determines breakpoints to segment the data.
See prior art rejection of claim 1 regarding Mueller
.
Regarding Claim 7, Mueller, Kowalkchuk and Nehra disclose the method of claim 1.  

wherein the segmentation profile model analysis reflects the determined segmentation profile using the segmentation algorithm and takes in data and segments the data in a similar manner.
See prior art rejection of claim 1 regarding Mueller

Regarding Claim 8, Mueller, Kowalkchuk and Nehra disclose the method of claim 1.  
wherein the ... account score represents a classification from a plurality of classifications for the previous electronic ... data.
See prior art rejection of claim 1 regarding Kowalchuk

Regarding Claim 9, Mueller, Kowalkchuk and Nehra disclose the method of claim 1.  
wherein the api takes in a request in a known format and responds with a ... score according to a known protocol.


Mueller discloses that its components may be communicatively coupled by the Internet.  (Mueller, para 0030, “The data communication network 26 may also interconnect the POS terminals 22 for communication with each other. The network 26 may be constituted by any appropriate combination of conventional data communication media, including terrestrial lines, radio waves, infrared, satellite data links, microwave links and the Internet.”)  The examiner interprets this to recite a known format and protocol.  

Regarding Claim 10, Mueller, Kowalkchuk and Nehra disclose the method of claim 9.  
wherein the ... account score is communicated according to a predetermined protocol.
Mueller discloses that its components may be communicatively coupled by the Internet.  (Mueller, para 0030, “The data communication network 26 may also interconnect the POS terminals 22 for communication with each other. The network 26 may be constituted by any appropriate combination of conventional data communication media, including terrestrial lines, radio waves, infrared, satellite data links, microwave links and the Internet.”)  The examiner interprets this to recite a predetermined protocol.  

Regarding Claim 11-20, see prior art rejections of claim 1-10

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687